Appeal from an award of 100 per cent loss of use of left eye. Claimant’s left eye was injured by a chip which flew from a piece of steel upon which he was working, on February 14, 1929. There was a hearing on March twentieth, and the case closed by the referee upon the ground that the disability did not last seven days.  On October 29, 1932, claimant wrote the Board; a portion of the letter concerned another injury and a portion concerned the eye: “ I also got a steel chip in my left eye for which I got three treatments from the eye specialist, and I took his word for it that my eye was alright. Now I cannot see a thing with my left eye and I received no compensation whatever for being blind in one eye. Your interest in this matter will be greatly appreciated. Hoping you will see that the insurance carrier pays me the compensation I am entitled to, I remain.” The State Industrial Commissioner replied concerning the eye: “ Referring to the condition of your left eye, which you wrote about in your letter, please be advised that there was no mention made by your employer nor on any of the medical reports in your case about any eye injury. If, however, you request a rehearing in your ease on this question, it will be necessary that you furnish us with a report from the doctor as to this condition and whether or not it is the result of your accident of February 14, 1929. It is also necessary that the report be sworn to before a Notary Public. A blank is enclosed to be used for this purpose.” A medical report was not filed until August 12, 1937. It is certified in part: “ All trouble in left eye is from the injury.” Q. “ Is the defect due to the present accident or to conditions resulting therefrom? ” A. “ Due to accident.” “ Totally blind.” The application for a rehearing was pending on April 24, 1933,  and the award was properly made against the carrier. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffeman, JJ.